DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn. 

Allowable Subject Matter
Claims 7 and 10 appear to read over the available prior art and art allowed.

The following is an Examiner’s statement of reasons for allowance: none of the available art alone or in combination with the limitations of the other independent claims discloses, “at least one rib member extending downwardly from an interior surface of the cover portion when the cover portion is secured to the base portion in the first position, wherein said at least one rib member abuts said removable tray in the first position to thereby hold said cover member in place on the removable tray in a fixed position as a lid therefor; wherein the removable tray comprises a horizontal lip that rests on a horizontal surface within the base portion”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735         

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735